DETAILED ACTION
This Office Action is in response to the filing of the application on 12/11/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-2 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the implied phrase “The present invention discloses”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: 
Lines 2, 11, and 12 all refer to an “inflatable tube.” In light of the specification and drawings, it appears the inflatable tube may be misdescribed. There is no specific disclosure that the tube itself inflates, and the technology as known in the art does not conventionally include the tube for inflating an airbag as being inflatable itself. Rather, it would appear that the term --inflation tube-- would more accurately describe the structure and function of the tube which provides air to the airbag.
Appropriate correction is required.
Claim Interpretation
Claim 1 lines 2, 11, and 12 all refer to an “inflatable tube.” In light of the specification and drawings, it appears the inflatable tube should instead be an --inflation tube-- as commonly known in the art. Hence, for the purposes of examination, the term “inflatable tube” will be understood be to equivalent to --inflation tube.--
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Pub. 2011/0315147) in view of Zannis (US Pub. 2017/0232215) in view of Vazales et al. (US Pat. 8,382,908).
Regarding claim 1, Wood discloses an end-expiratory CO2 guided tracheal intubation device (see the tracheal tube 10 of Fig. 1, which is capable of having a carbon dioxide sensor as seen in [0028]) , comprising an intubation tube (Fig. 1 tubular body 12), an end-expiratory CO2 detection lumen (see Figs. 1 and 3-9 where the multifunctional lumen 34 is adapted to be a CO2 detecting lumen as seen in [0028]), a lumen for insertion of some medical device (see Figs. 1 and 3-9 where another of the multifunctional lumens 34 is adapted to have a device inserted into it as seen in [0028]), an airbag (cuff 24 in Fig. 1), and an inflatable tube (inflation lumen 26 in Fig. 1), wherein: the end-expiratory CO2 lumen partially penetrates a sidewall of the intubation tube (see Figs. 1 and 3-9 where one of the multifunctional lumens penetrates the sidewall of tubular body 12), and the other end of the end-expiratory CO2 lumen is connected to an end-expiratory CO2 sensor (see [0028] where a CO2 sensor can be deployed into the multifunctional lumen, as it is understood that the end of the CO2 sensor that is external the intubation tube must be connected to a processing part of the sensor as opposed to the detecting end which is within the multifunctional lumen); the other lumen partially penetrates the sidewall of the intubation tube (see Figs. 1 and 3-9 where one of the multifunctional lumens penetrates the sidewall of tubular body 12); the airbag is sleeved on an outer wall of the intubation tube (100)(see cuff 24 in Fig. 1); the inflatable tube partially penetrates the sidewall of the intubation tube (inflation lumen 26 in Fig. 1), and one end of the inflatable tube is connected to the airbag (see Fig. 1 where inflation lumen 26 connects to cuff 24) and the other end of the inflatable tube is connected to an air supply device (see Fig. 1 fixture 30 which connects to inflation tube 28, and must be or connect to some air supply device).
Wood lacks the sidewall of the intubation tube is provided with an end-expiratory CO2 catheter installation groove and a suction tube installation groove.
However, Wood teaches another embodiment where the multifunctional lumens are grooves in the sidewall of the intubation tube for receiving the inserted medical devices (see exterior track 100 in Fig. 7 and interior track 104 in Fig. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multifunctional lumens of Wood to have tracks as taught by the Wood embodiments of Figs. 7-8, as it would be a simple substitution of one type of wall for acting as a lumen for medical devices for another, while allowing for removal of the device without extubating the patient (see [0040] and [0041]).
The modified Wood device lacks a detailed description of an end-expiratory CO2 catheter, a suction tube, and one end of the end-expiratory CO2 catheter extends beyond an end of the intubation tube, and one end of the suction tube extends beyond the end of the intubation tube, and the other end of the suction tube is connected to an air pump, the end-expiratory CO2 catheter comprises a first end tube segment, a retractable first tube segment and a first tail tube segment, which are connected in sequence; the first end tube segment is connected to the end-expiratory CO2 sensor; the first tube segment is disposed in the end- expiratory CO2 catheter installation groove; the first tail tube segment extends to the outside of the intubation tube; the suction tube comprises a second end tube segment, a retractable second tube segment and the second tail tube segment, which are connected in sequence; the second end tube segment is connected to the air pump; the second tube segment is disposed in the suction tube installation groove; the second tail tube segment extends to the outside of the intubation tube.
However, Zannis teaches a similar intubation tube device, with an end-expiratory CO2 catheter (see [0024]), a suction tube (see [0024]), and one end of the end-expiratory CO2 catheter extends beyond an end of the intubation tube (see [0024] where the catheter is extended into the trachea, and thus beyond the distal end 5 of tracheal tube 2), and one end of the suction tube extends beyond the end of the intubation tube (see [0024] where the catheter is extended into the trachea, and thus beyond the distal end 5 of tracheal tube 2), and the other end of the suction tube is connected to an air pump (see [0024] where a suction catheter is understood to be connected to some air pump suction device in order to have a negative pressure for suctioning), the end-expiratory CO2 catheter comprises a first end tube segment (see [0024] where the CO2 catheter has some first end that enters the trachea and is distal), and a first tail tube segment, which are connected in sequence; the first end tube segment is connected to the end-expiratory CO2 sensor (see [0024] where the CO2 catheter has some second end that is external the tube and connected to the sensor); the first tail tube segment extends to the outside of the intubation tube (see [0024] where the CO2 monitoring catheter extends out of the proximal end 4 to the sensor); the suction tube comprises a second end tube segment (see [0024] where the suction catheter has some first end that enters the trachea and is distal), and the second tail tube segment, which are connected in sequence (see [0024] where the suction catheter has some second end that is external the tube and connected to the suction source); the second end tube segment is connected to the air pump (see [0024] where a suction catheter is understood to be connected to some air pump suction device in order to have a negative pressure for suctioning); the second tail tube segment extends to the outside of the intubation tube (see [0024] where the suction catheter extends out of the proximal end 4 to the suction source).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applied medical devices into the multifunctional lumens of the modified Wood device to be the end-expiratory CO2 and suction catheters inserted into the lumens as taught by Zannis, as it would provide additional functionality to the multifunctional lumen to perform additional functions. It is understood that in the modified Wood device, the first tube segment of the end- expiratory CO2 catheter is disposed in the end- expiratory CO2 catheter installation groove (Wood; see Figs. 7-8 the grooves 100/104) and the second tube segment of the suction tube is disposed in the suction tube installation groove (Wood; see Figs. 7-8 the grooves 100/104).
The modified Wood device lacks a detailed description of the end-expiratory CO2 catheter is sleeved with a first spring, one end of the first spring is abutted on a first stop block provided on the first tail tube segment, a retractable first tube segment ,and the other end of the first spring is abutted on an end wall of the end-expiratory CO2 catheter installation groove; and the suction tube is sleeved with a second spring; one end of the second spring is abutted on a second stop block provided on the send tail tube segment, a retractable second tube segment, and the other end of the second spring is abutted on an end wall of the suction tube installation groove.
However, Vazales teaches a similar endotracheal device where a catheter is sleeved with a spring (see Figs. 18A-18C), one end of the spring is abutted on a stop block provided on the tail tube segment (see Figs. 18A-18C flexible funnel 186 of distal tip 130), and a retractable tube segment (see Figs. 18A-18C inner sheath 128), and the other end of the spring is abutted on an end wall of the catheter (see Figs. 18A-18C the connection between spring 180 and outer sheath 129).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the catheters of the modified Wood device to have the spring, stop block, and retractable tube segments as taught by Vazales as it provides a means of mechanical expansion to the distal end of the catheters to control their location for selectively distending the tip. It is understood that the modified Wood device has the spring, stop block, and retractable tubes for each of the CO2 catheter and suction tube, and the other end of each spring is abutted on an end wall of the respective installation groove (Wood; see Figs. 7-8 where the grooves 100/104 are where the catheters as taught by Zannis are located, such that the spring as taught by Vazales abuts a wall of the groove when the catheter is placed within).
Regarding claim 2, the modified Wood device has wherein the connection between the airbag and the intubation tube is sealed (Wood; see Fig. 1 where cuff 24 seals against the tubular body 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Angel (US Pub. 2004/0000314) and Anderson (US Pat. 4,244,362) are cited to show similar endotracheal tube devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785